DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

		Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species I: Figs. 1A, and claims 9-23, classified in class H01L2224/48145; and
Species II: Figs. 1B and Claims 1-9, classified in class H01L24/24. 
The species are independent or distinct because as illustrated in figs. 1a and 1b and recited in the corresponding claims, the inventions of claims 9-23 are directed at the entire package of fig. 1a, while the features of claims 1-9 are directed exclusively at the redistribution layer and contacts thereon, and there being no overlapping features between the two.   In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.A product and a process of using the product can be shown to be distinct inventions if either or both of the following can be shown: (A) the process of using as claimed can be practiced with another materially different product; or (B) the product as claimed can be used in a materially different process. (MPEP § 806.05(h).  In the instant case, the device of claims 1 and 6 could be used to perform a materially different process than that recited in claim 11.   
 
Thus, a serious burden exists because the Examiner would be required to search in at least two different classes for the respective inventions. Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
a. different classification;
b. the inventions have acquired a separate status in the art in view of their
the inventions have acquired a separate status in the art due to their
recognized divergent subject matter; and
c. The Examiner would be required to conduct a search in several classes
and subclasses.

Applicant is advised that the reply to this requirement to be complete must
include (i) an election of an invention to be examined even though the requirement
may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing
the elected invention.
The election of an invention may be made with or without traverse. To reserve a
right to petition, the election must be made with traverse. If the reply does not distinctly
and specifically point out supposed errors in the restriction requirement, the election
shall be treated as an election without traverse. Traversal must be presented at the time
of election in order to be considered timely. Failure to timely traverse the requirement
will result in the loss of right to petition under 37 CFR 1.144. If claims are added after
the election, applicant must indicate which of these claims are readable upon the
elected invention.
Should applicant traverse on the ground that the inventions are not patentably
distinct, applicant should submit evidence or identify such evidence now of record
showing the inventions to be obvious variants or clearly admit on the record that this is
the case. In either instance, if the examiner finds one of the inventions unpatentable
over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.
103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected
invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one
or more of the currently named inventors is no longer an inventor of at least one claim
remaining in the application. Any amendment of inventorship must be accompanied by
a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The examiner has required restriction between product and process claims.
Where applicant elects claims directed to the product, and the product claims are
subsequently found allowable, withdrawn process claims that depend from or otherwise
require all the limitations of the allowable product claim will be considered for rejoinder.
All claims directed to a nonelected process invention must require all the limitations of
an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product
claims and the rejoined process claims will be withdrawn, and the rejoined process
claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to
be allowable, the rejoined claims must meet all criteria for patentability including the
requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product
are found allowable, an otherwise proper restriction requirement between product
claims and process claims may be maintained. Withdrawn process claims that are not
commensurate in scope with an allowable product claim will not be rejoined. See MPEP
§ 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the
above policy, applicant is advised that the process claims should be amended during
prosecution to require the limitations of the product claims. Failure to do so may result
in a loss of the right to rejoinder. Further, note that the prohibition against double
patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement
is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to ROBERT G BACHNER whose telephone number is
(571)270-3888. The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the

Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA). 

/ROBERT G BACHNER/Primary Examiner, Art Unit 2898